Exhibit 10.2

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), made as of the
1st day of August 2004, is entered into by THE MEDICINES COMPANY, a Delaware
corporation with its principal place of business at 8 Campus Drive, Parsippany,
New Jersey 07054 (the “Company”), and DAVID M. STACK, residing at One Robin
Drive, Oak Ridge, New Jersey 07438 (the “Employee”).

WITNESSETH:

 

WHEREAS, the Company and the Employee are parties to an Amended and Restated
Employment Agreement dated November 1, 2001 (the “Employment Agreement”); and

 

WHEREAS, the Company and the Employee wish to amend the Employment Agreement to
reflect new employment arrangements between the Company and the Employee.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.             Section 1 of the Employment Agreement is deleted in its entirety
and the following is substituted therefor:

 

“1.           Term of Employment.  The Company hereby agrees to employ the
Employee, and the Employee hereby accepts employment with the Company, upon the
terms set forth in this Agreement, for the period commencing on August 1, 2004
and ending on April 30, 2005  (such period, the “Employment Period”), unless
sooner terminated in accordance with the provisions of Section 4 of this
Agreement.”

 

1

--------------------------------------------------------------------------------


 

2.             Section 2 of the Employment Agreement is deleted in its entirety
and the following is substituted therefor:

 

“2.           Duties.

 

2.1.          (a)           During the Employment Period, the Employee shall be
subject to the supervision of, and shall have such authority as is delegated to
him by Dr. Clive Meanwell (or, if Dr. Meanwell shall have ceased to serve as
Executive Chairman of the Company or as Chairman of the Board of Directors of
the Company (the “Board”), then by the Board.  The Employee hereby accepts such
employment and the Company and the Employee agree that, during the Employment
Period, the Employee shall not be required to devote his entire business time,
attention and energies to the Company and instead shall have such authority,
duties and responsibilities as shall be mutually agreed upon between the
Employee and Dr. Meanwell or the Board.  Simultaneously with the execution and
delivery hereof, the Employee shall execute and deliver to the Company a
resignation as President and Chief Executive Officer of the Company
substantially in the form of Exhibit A annexed hereto.

 

(b)           As soon as reasonably practicable following the execution hereof,
but in no event later than September 30, 2004, the Employee shall resign as a
director of the Company.

 

2.2.          The Company acknowledges and agrees that, during the Employment
Period, the Employee may continue to serve on the board of directors of the
companies listed on Exhibit B attached hereto (as the same may be amended from
time to time upon the written agreement of the Company and the Employee, the
Company’s agreement not to be unreasonably withheld).  The Employee agrees to
abide by the rules, regulations, instructions, personnel practices and policies
of the

 

2

--------------------------------------------------------------------------------


 

Company and any changes therein which may be adopted from time to time by the
Company except as provided in these agreements.”

 

3.             Section 3 of the Employment Agreement is deleted in its entirety
and the following is substituted therefor:

 

“3.           Compensation and Benefits.

 

3.1           Salary and Bonus.  The Company shall pay the Employee, in
semi-monthly installments, a base salary of $236,250.00 for the nine month
period comprising the Employment Period.  The Company shall also pay the
Employee a bonus (i) in the amount of $157,500.00 for the full calendar year
2004, payable at the end of the first regular pay period in 2005, and (ii) in
the amount of $52,500.00 for the last four months of the Employment Period,
payable on the last day of the Employment Period.

 

3.2           Reimbursement of Expenses.  The Company shall reimburse the
Employee for all reasonable travel, entertainment and other expenses incurred or
paid by the Employee in connection with, or related to, the performance of his
duties, responsibilities or services under this Agreement, upon presentation by
the Employee of documentation, expense statements, vouchers and/or such other
supporting information as the Company may request.

 

3.3           Fringe Benefits.  During the Employment Period, the Employee shall
be entitled to participate in all benefit programs that the Company establishes
and makes available to its other employees.  Upon the expiration or earlier
termination of the Employment Period, the Employee may elect to continue
receiving group medical insurance pursuant to the federal COBRA law, 29 U.S.C. §
1161 et seq., with all premium costs paid by the Employee.”

 

3

--------------------------------------------------------------------------------


 

4.             Other Amendments to Employment Agreement.

 

4.1           Section 4.4 of the Employment Agreement is deleted in its entirety
and the following is substituted therefor:

 

“4.4         Voluntary Termination.  At the election of the Employee, upon
written notice of termination given at least ninety (90) days prior to the
effective date of termination.”

 

4.2           Section 4.5 of the Employment Agreement is deleted in its
entirety.

 

4.3           Section 5.3 of the Employment Agreement is deleted in its
entirety.

 

4.4           Section 6.1 of the Employment Agreement is deleted in its entirety
and the following is substituted therefor:

 

“6.1         Non-Compete Restrictions  During the Employment Period, the
Employee will not directly or indirectly as an individual proprietor, partner,
officer, consultant, employee, director, joint venturer, or in any other similar
capacity engage in the business of developing, producing, marketing or selling
(or assist any other person engaging in the business of developing, producing,
marketing or selling) any Competitive Products.  For this purpose, “Competitive
Products” shall mean a product with chemical or commercial characteristics of
the kind or type developed or being developed, produced, marketed or sold by the
Company during the Employment Period.”

 

4.5           Section 7.1 of the Employment Agreement is deleted in its entirety
and the following is substituted therefor:

 

4

--------------------------------------------------------------------------------


 

“7.1         Non-solicitation Restrictions.  While the Employee is employed by
the Company, the Employee will not directly or indirectly recruit, solicit or
hire any employee of the Company, or induce or attempt to induce any employee of
the Company to terminate his/her employment with, or otherwise cease his/her
relationship with, the Company (other than Fred Ryan or Melinda Popolla).  If
the Employee violates the provisions of this Section 7.1, the Employee shall
continue to be bound by the restrictions set forth in this Section 7.1 until a
period of one (1) year has expired without any violation of such provisions.”

 

5.             Stock Options.  Effective upon the date of this Amendment, with
respect to each stock option set forth on Exhibit C attached hereto (each, a
“Stock Option”):

 

(a)           the Employee hereby surrenders for cancellation the number of
shares subject to such Stock Option set forth on Exhibit C under the caption
“Option Shares Surrendered”;  and

 

(b)           in all other respects the terms of each such Stock Option shall
not be changed including, but not limited to, that each such Stock Option shall
continue to vest in equal monthly installments as provided by the agreement
evidencing such Stock Option.

 

For illustrative purposes, the effect of this Section 5 on the Stock Option to
purchase 200,000 shares of common stock granted to the Employee on July 10, 2001
will be that, upon the date of this Amendment (x) the portion of such Stock
Option exercisable for 20,833 shares of common stock is surrendered for
cancellation, (y) such Stock Option will be exercisable for

 

5

--------------------------------------------------------------------------------


 

the purchase of a total of 179,167 shares, and (z) such Stock Option will
continue to vest in equal monthly installments through the Employment Period.

 

6.             Releases.

 

6.1           Release by Employee.  The Employee hereby fully, forever,
irrevocably and unconditionally releases, remises and discharges the Company,
its officers, directors, stockholders, corporate affiliates, subsidiaries,
parent companies, agents and employees (each in their individual and corporate
capacities) (hereinafter, the “Released Parties”) from any and all claims,
charges, complaints, demands, actions, causes of action, suits, rights, debts,
sums of money, costs, accounts, reckonings, covenants, contracts, agreements,
promises, doings, omissions, damages, executions, obligations, liabilities, and
expenses (including attorneys’ fees and costs), of every kind and nature which
the Employee ever had or now has up to the date of this Amendment against the
Released Parties arising out of Employee’s employment with the Company,
including, but not limited to:

 

(i)            all employment discrimination claims under Title VII of the Civil
Rights Act of 1964, 42 U.S.C. §2000e et seq., the Age Discrimination in
Employment Act, 29 U.S.C. § 621 et seq., the Americans With Disabilities Act of
1990, 42 U.S.C., §12101 et seq., the Family and Medical Leave Act, 29 U.S.C. §
2601 et seq., the Older Workers Benefits Protection Act, the Equal Pay Act, the
Worker Adjustment Retraining and Notification Act, the Federal Fair Labor
Standards Act, any applicable Executive Order Programs and their state and local
counterparts, the New Jersey Law Against Discrimination, N.J.S.A. 10:5-1 et
seq., all claims arising out of the Sarbanes-Oxley Act of 2002, the Fair Credit
Reporting Act, 15 U.S.C. §1681 et seq., the Employee Retirement Income Security
Act of 1974 (“ERISA”), 29 U.S.C. §1001 et seq., the New Jersey Conscientious
Employee Protection Act, N.J.S.A. 34:19-1 et seq., the New Jersey Family Leave
Act, N.J.S.A. 34:11B-1 et seq., the New Jersey Workers’ Compensation Act, the
New Jersey State Wage and Hours law and the New Jersey Political Activities of
Employees law, all as amended;

 

6

--------------------------------------------------------------------------------


 

(ii)           all common law claims including, but not limited to, actions in
tort, defamation, infliction of emotional distress and breach of contract; all
claims arising under any policies, practices or procedures of the Company; all
claims to any non-vested ownership interest in the Company, contractual or
otherwise, including but not limited to claims to stock or stock options; and

 

(iii)          any other claim for damage arising out of the Employee’s
employment with or separation from the Company (including a claim for
retaliation) under any common law theory or any federal, state or local statute
or ordinance not expressly referenced above.

 

6.2           Release by Company.  The Company hereby fully, forever,
irrevocably and unconditionally releases, remises and discharges the Employee
from any and all claims, charges, complaints, demands, actions, causes of
action, suits, rights, debts, sums of money, costs, accounts, reckonings,
covenants, contracts, agreements, promises, doings, omissions, damages,
executions, obligations, liabilities, and expenses (including attorneys’ fees
and costs), of every kind and nature which the Company ever had or now has up to
the date of this Amendment against the Employee arising out of Employee’s
employment with the Company.

 

6.3           Release Covenant.  In consideration of the parties’ agreements
during the Employment Period, unless either party has asserted a claim against
the other during the Employment Period, the Company and the Employee agree to
execute and exchange on the last day of the Employment Period releases in the
forms set forth on Exhibit D.

 

7.             Non-Disparagement.           The Employee agrees that the
Employee shall not make any false, disparaging or derogatory statements to any
media outlet, industry group, financial institution or current or former
employee, consultant, client or customer of the Company regarding the Company or
any of its directors, officers, employees, agents or representatives

 

7

--------------------------------------------------------------------------------


 

or about the Company’s business affairs and financial condition.  The Company
agrees that its current and future officers and directors, while employed by or
on the Board of the Company, shall not make any false, disparaging or derogatory
statements about the Employee to any media outlet, industry group, financial
institution or current or former employee, consultant, client or customer of the
Company.

 

8.             Entire Agreement.  This Amendment, together with the Employment
Agreement, constitutes the entire agreement between the parties and supersedes
all prior agreements and understandings, whether written or oral, relating to
the subject matter hereof.  Except as set forth herein, the Employment Agreement
remains in full force and effect in accordance with its terms.

 

9.             Captions.  The captions of the sections of this Amendment are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Amendment.

 

10.           Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall be one and the same document.

 

11.           Governing Law.  This Amendment shall be construed, interpreted and
enforced

 

8

--------------------------------------------------------------------------------


 

in accordance with the laws of the State of New Jersey.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment the day and
year set forth above.

 

 

THE MEDICINES COMPANY

 

 

 

 

 

 

 

 

By:

/s/ Clive A. Meanwell

 

 

Name: Clive A. Meanwell

 

 

Title: Executive Chairman

 

 

 

 

 

 

 

 

/s/ David M. Stack

 

 

 

DAVID M. STACK

 

 

9

--------------------------------------------------------------------------------


 

Exhibit A

DAVID M. STACK

One Robin Drive

Oak Ridge, New Jersey 07438

 

 

RESIGNATION

 

 

I, David M. Stack, hereby resign as President and Chief Executive Officer of The
Medicines Company (the “Company”), effective August 1, 2004.  This resignation
does not terminate my employment with the Company under that certain Amended and
Restated Employment Agreement, dated November 1, 2001, as amended by First
Amendment to Employment Agreement, dated as of August 1, 2004.

 

 

 

 

 

DAVID M. STACK

 

10

--------------------------------------------------------------------------------


 

Exhibit B

 

Bio-Imaging Technologies, Inc.

 

Medsite, Inc.

 

11

--------------------------------------------------------------------------------


 

Exhibit C

Stock Option Table

 

Option Date

 

7/10/01

 

12/10/2002

 

12/23/2003

 

Original Grant

 

200,000

 

104,000

 

65,000

 

Option Shares Surrendered

 

20,833

 

9,184

 

46,042

 

Remaining Option Shares

 

179,167

 

94,816

 

18,958

 

 

12

--------------------------------------------------------------------------------


 

Exhibit D

 

Release by Employee.

 

The Employee hereby fully, forever, irrevocably and unconditionally releases,
remises and discharges The Medicines Company (the “Company”), its officers,
directors, stockholders, corporate affiliates, subsidiaries, parent companies,
agents and employees (each in their individual and corporate capacities)
(hereinafter, the “Released Parties”) from any and all claims, charges,
complaints, demands, actions, causes of action, suits, rights, debts, sums of
money, costs, accounts, reckonings, covenants, contracts, agreements, promises,
doings, omissions, damages, executions, obligations, liabilities, and expenses
(including attorneys’ fees and costs), of every kind and nature which the
Employee ever had or now has up to the date of this Release against the Released
Parties arising out of Employee’s employment with and/or separation from the
Company, including, but not limited to:

 

(i)            all employment discrimination claims under Title VII of the Civil
Rights Act of 1964, 42 U.S.C. §2000e et seq., the Age Discrimination in
Employment Act, 29 U.S.C. § 621 et seq., the Americans With Disabilities Act of
1990, 42 U.S.C., §12101 et seq., the Family and Medical Leave Act, 29 U.S.C. §
2601 et seq., the Older Workers Benefits Protection Act, the Equal Pay Act, the
Worker Adjustment Retraining and Notification Act, the Federal Fair Labor
Standards Act, any applicable Executive Order Programs and their state and local
counterparts, the New Jersey Law Against Discrimination, N.J.S.A. 10:5-1 et
seq., all claims arising out of the Sarbanes-Oxley Act of 2002, the Fair Credit
Reporting Act, 15 U.S.C. §1681 et seq., the Employee Retirement Income Security
Act of 1974 (“ERISA”), 29 U.S.C. §1001 et seq., the New Jersey Conscientious
Employee Protection Act, N.J.S.A. 34:19-1 et seq., the New Jersey Family Leave
Act, N.J.S.A. 34:11B-1 et seq., the New Jersey Workers’ Compensation Act, the
New Jersey State Wage and Hours law and the New Jersey Political Activities of
Employees law, all as amended;

 

13

--------------------------------------------------------------------------------


 

(ii)           all common law claims including, but not limited to, actions in
tort, defamation, infliction of emotional distress and breach of contract; all
claims arising under any policies, practices or procedures of the Company; all
claims to any non-vested ownership interest in the Company, contractual or
otherwise, including but not limited to claims to stock or stock options; and

 

(iii)          any other claim for damage arising out of the Employee’s
employment with or separation from the Company (including a claim for
retaliation) under any common law theory or any federal, state or local statute
or ordinance not expressly referenced above.

 

Release by Company.

 

The Medicines Company (the “Company”) hereby fully, forever, irrevocably and
unconditionally releases, remises and discharges David M. Stack (the “Employee”)
from any and all claims, charges, complaints, demands, actions, causes of
action, suits, rights, debts, sums of money, costs, accounts, reckonings,
covenants, contracts, agreements, promises, doings, omissions, damages,
executions, obligations, liabilities, and expenses (including attorneys’ fees
and costs), of every kind and nature which the Company ever had or now has up to
the date of this Release against the Employee arising out of Employee’s
employment with and/or separation from the Company.

 

14

--------------------------------------------------------------------------------

 